Citation Nr: 0938697	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-37 909	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the appellant is a surviving spouse for purposes 
of establishing basic eligibility to VA death benefits.  

2.  Entitlement to burial benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant/claimant was a former spouse of the decedent in 
this case, who served on active duty for training (ACDUTRA) 
from March 1962 to September 1962, and died in January 2003.  
The case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision which denied service connection 
for the cause of her former husband's death.  The case was 
before the Board in April 2007, when it was remanded for 
further development (to include issuance of a statement of 
the case (SOC) addressing two of the issues).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


REMAND

In he September 2009 substantive appeal on VA Form-9 
responding to the SOC that was ordered on previous remand, 
the appellant indicated that she wanted to appear at a 
hearing before the Board at a local office.  Pursuant to 
38 C.F.R. § 20.700 (2009), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  

Because the RO schedules both Travel Board and 
videoconference hearings, the case is REMANDED to the RO for 
the following: 

The RO should ask the appellant to clarify 
whether she wants a videoconference or a 
Travel Board hearing.  Thereafter, she 
should be scheduled for a hearing pursuant 
to her clarification.  The case should 
then be processed in accordance with 
established appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

